Citation Nr: 1342865	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  10-44 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for adjustment disorder with mixed anxiety and depressed mood, rated 10 percent disabling from April 16, 2001, to August 21, 2008; 30 percent disabling from August 22, 2008, to September 19, 2010; and 70 percent disabling since September 20, 2010.

2.  Entitlement to an initial rating higher than 10 percent for status postoperative right inguinal hernia repair with nerve entrapment syndrome involving fibers of the right anterior femoral cutaneous nerve.

3.  Entitlement to an effective date earlier than September 20, 2010, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney At Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to May 1955.

These matters come before the Board of Veterans' Appeals (Board) from September 2009, July 2010, and April 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the September 2009 decision, a Decision Review Officer (DRO) granted compensation under the provisions of 38 U.S.C.A. § 1151 for adjustment disorder with mixed anxiety and depressed mood and assigned an initial 10 percent disability rating, effective from April 16, 2001, to August 21, 2008, and an initial 30 percent disability rating, effective from August 22, 2008.  In the July 2010 decision, the RO granted compensation under the provisions of 38 U.S.C.A. § 1151 for status postoperative right inguinal hernia repair with nerve entrapment syndrome involving fibers of the right anterior femoral cutaneous nerve and assigned an initial 10 percent disability rating, effective April 16, 2001.  

In October 2010, the RO assigned an initial 50 percent rating for adjustment disorder with mixed anxiety and depressed mood, effective October 12, 2010.

In the April 2011 decision, the RO assigned an initial 70 percent rating for adjustment disorder with mixed anxiety and depressed mood and granted a TDIU, both effective September 20, 2010.

The Veteran testified before the Board at an October 2013 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.

In October 2013, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence reflects that the Veteran's psychiatric disability may have worsened since his most recent VA examination in October 2010.  For example, the October 2010 VA examination report indicates that the Veteran's psychomotor activity was unremarkable, that his insight and judgment were normal, and that he did not experience any homicidal thoughts.  The psychologist who conducted the examination concluded that there was not total occupational and social impairment due to signs and symptoms of a mental disorder; however, VA treatment records dated from November 2010 to February 2011 and a September 2012 examination report from Dennis A. Rawlings, Ph.D. include reports of decreased psychomotor activity, impaired judgment and insight, and homicidal ideation.  The VA treatment records also include opinions that the Veteran was unemployable as a result of his psychiatric disability, but these opinions were not accompanied by any specific explanation or reasoning.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's psychiatric disability is triggered.

With respect to the appeal for a higher initial rating for status postoperative right inguinal hernia repair, the Veteran was afforded a VA examination in November 2010 to assess the severity of the disability.  An electromyography (EMG) was performed in December 2010 and indicated abnormalities involving, among others, the peroneal and tibial nerves.  A diagnosis of moderately severe peripheral neuropathy in both lower extremities (axonal degenerating in type and mixed motor sensory in nature) was provided.  In December 2010, the physician who conducted the November 2010 VA examination opined that the Veteran's right inguinal hernia repair did not cause peripheral neuropathy in both lower extremities and that his peripheral neuropathy was unrelated to his right inguinal hernia repair.  There was no further explanation or reasoning provided for this opinion.

The December 2010 opinion is insufficient because it is not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  In light of the fact that a higher rating is potentially warranted depending upon which nerves are affected by the Veteran's right inguinal hernia repair, a new VA examination is necessary to assess the current severity of the disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

An October 2012 VA mental health treatment note included among the Veteran's paperless records in the Virtual VA system reflects that he was to be seen by a VA psychologist five times per year for one year.  The most recent VA treatment records included in the claims file and among the paperless records in the Virtual VA system are from the Muskogee Vista electronic records system and are dated to October 2012.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, a July 2008 letter from John E. Cattaneo, M.D., indicates that the Veteran was to undergo future evaluations from that physician (including an EMG) for neurologic problems of the lower extremities.  There are no additional treatment records from this physician in the claims file or among the Veteran's paperless records in the Virtual VA system.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any additional relevant treatment records from Dr. Cattaneo.  Any additional records of treatment for a neurologic disability of the lower extremities are directly relevant to this appeal.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.
As for the appeal for an earlier effective date for the grant of a TDIU, The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Entitlement to a TDIU is raised when a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the underlying claim for benefits.  Rice, 22 Vet. App. at 454.

The Veteran's original claim for compensation under the provisions of 38 U.S.C.A. § 1151 for his psychiatric disability and status postoperative right inguinal hernia repair was received by the RO on April 16, 2001.  He has been continuously unemployed since at least that date and there is medical evidence that he is unemployable as a result of his psychiatric disability and status postoperative right inguinal hernia repair.

The Veteran's schedular ratings, however, did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) prior to September 20, 2010, at which time the RO assigned an initial 70 percent disability rating for adjustment disorder with mixed anxiety and depressed mood.  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the schedular ratings.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  In light of the above, the Board finds that referral for consideration of entitlement to a TDIU prior to September 20, 2010, on an extraschedular basis, is warranted.

Additionally, the appeal for an earlier effective date for the grant of a TDIU is inextricably intertwined with the higher initial rating issues that are currently on appeal.
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability and residuals of right inguinal hernia repair (including any associated neurologic impairment) contained in the Muskogee Vista electronic records system and dated from October 2012 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a psychiatric disability and residuals of right inguinal hernia repair (including any associated neurologic impairment) from Dr. Cattaneo.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the current severity of his psychiatric disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's psychiatric disability, describe the impact of the disability on his occupational and social functioning, and provide a Global Assessment of Functioning score.

The examiner must provide a rationale for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his psychiatric disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to assess the current severity of his status postoperative right inguinal hernia repair with nerve entrapment syndrome involving fibers of the right anterior femoral cutaneous nerve.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of any additional disabilities involving the groin, back, and/or legs associated with the Veteran's right inguinal hernia repair (including the severity of any associated paralysis, neuritis or neuralgia).

To the extent possible, the neurologic manifestations of the right inguinal hernia repair shall be distinguished from those of any other neurologic disability that may be present.

The examiner shall also specifically answer all of the following questions:

(a)  What are the nerves affected by the Veteran's right inguinal hernia repair?

(b)  Is it at least as likely as not that the Veteran's diagnosed peripheral neuropathy in both lower extremities is related to his right inguinal hernia repair?

The examiner must provide a rationale for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during the period from April 16, 2001, to September 19, 2010.

6.  After conducting any additional indicated development, readjudicate the issues on appeal.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


